   Case 5:19-mc-00017-DW Document 3-1 Filed 10/31/19 Page 1 of 1 PageID #: 8


                         UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION



                                             No. 19-mc-00017
IN THE MATTER OF A GRAND
JURY INVESTIGATION                           ORDER TO EXTEND
OF GOOGLE CELL PHONE NUMBER                  NONDISCLOSURE
(605)-840-8612 (IMEI: 357021096589994)


      The United States having established sufficient cause for delayed

notification, I find that immediate notification to the subscribers or others of the

existence of the subpoena may have an adverse result listed in 18 U.S.C. §

2705(b), it is hereby;

      ORDERED Google Inc. shall not notify any other person, including the

subscriber, for cell phone number (605) - 840-8612 (IMEI: 357021096589994)

of the existence of the previously served subpoena, related to said account for

180 days.

      Dated this            day of October, 2019.

                                      BY THE COURT:




                                      DANETA WOLLMANN
                                      U.S. Magistrate Judge
